202 F.2d 150
Rodrigo MORALES Rosario et al., Plaintiffs, Appellants,v.BLYTHE-MILLS COMPANY OF PUERTO RICO, Inc., Defendant, Appellee.
No. 4684.
United States Court of Appeals First Circuit.
February 20, 1953.

Appeal from the United States District Court for the District of Puerto Rico; Clemente Ruiz-Nazario, Judge.
Francisco Ponsa-Feliú, San Juan, Puerto Rico, for appellants.
A. Castro Fernández, San Juan, Puerto Rico (McConnell & Valdés, San Juan, Puerto Rico, on brief), for appellee.
Before MAGRUDER, Chief Judge, and MARIS and WOODBURY, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed on the memorandum by Judge Ruiz-Nazario, 110 F.Supp. 259.